Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.          Applicant’s arguments see pages 7-8, filed on 03/04/21, with respect to the rejection(s) of claim(s) under 103 have been fully considered but are not persuasive.  
 3.           Applicants argue “Rosenberg’s shaft 102 (allegedly comparable arm) is a part of the probe head 100, and thus the shaft 102 does not extend from the probe head 100 comparably as the claimed arm extends from the sensor body in independent claim 14”, the examiner respectfully disagrees.  The current claims do not require that an arm must be not a part of the probe head, and thus to the examiner point of view, the extending shaft 102 which contains sensor body is not different from an arm.  
4.           Applicants argue “Rosenberg’s optical blocking element 170 (allegedly comparable beam dump) is not “positioned at the distal end of the arm [shaft 102] opposite the light source [140],” as recited in independent claim 14. Instead, the optical blocking element 170 of Rosenberg is located in a middle portion of the shaft 102”.  Rosenberg’s figure 8 disclosed blocking element 70 located at the distal end of the probe head 90, right on the surface of window 12.  To the examiner point of view, blocking element 70 is not different from a comparable beam dump.  
 “Rosenberg’s wall “A” (allegedly comparable shelf) is part of what forms the shaft 102 (allegedly comparable arm), which is part of the probe head 100 itself. The wall A is not “disposed intermediate between the sensor body [probe head 100] and the distal end of the arm [shaft 102]”.  The current claims do not require that wall “A” could not be part of what forms the shaft 102 or could not be part of the probe head 100 itself.  Moreover, Rosenberg also disclosed a shelf, (figure 8, 1st chamber 68, or 2nd chamber 65, which is not different from a shelf), that is disposed intermediate between the sensor body, (figure 8, housing 11 is not different from the sensor body), and the distal end of the arm, (figure 8, area portion near 1st window 12, and 2nd window 13 is not different from the distal end, and probe head 90 is not different from the arm).
Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 103
6.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            


            Regarding Claim 14, Rosenberg teaches 
            a sensor body and an arm extending from the sensor body to a distal end of the arm; (figures 1, 2, probe head 100 is not different from a sensor body, shaft 102 is not different from an arm with distal ends 106, 104.  Please see the explanation in paragraph 3 above), wherein the arm is into the fluid stream, ([0006], figure 4, shaft 102 is not different from the arm, measured material 410 is not different from fluid stream); 
            a light source disposed in the sensor body and configured to direct a light beam outwardly from an outlet of the sensor body towards the distal end of the arm, (the following figures 1, 2, light source 140 directs a light beam outwardly from an outlet window B and it is inherent that light source 140 directs light beam towards the distal ends 104, 106.  Further, Figure 8, light source 10 directs a light beam outwardly from an outlet window 12, towards the portion near 1st window 12, and 2nd window 13 is not different from the distal end);  
            a light sensor disposed in the sensor body and the sensor body having an inlet disposed opposite the light sensor, the inlet being positioned to receive and direct light towards the light sensor, (figure 8, a light sensor 52, the housing 11 is not different from sensor body, 3rd window is not different from an inlet disposed opposite the light sensor 52); and
             a beam dump positioned at the distal end of the arm opposite the light source to absorb at least a portion of the light beam directed towards the distal end of the arm, thereby preventing the absorbed portion of the light beam from being reflected back towards the inlet, (figures 1, 2, optical blocking 170 is not different from a beam dump which block or absorb at least a portion of the light beam directed towards the distal end of the arm.  Further, Figure 8, blocking element 70 is not 
           wherein the arm includes a shelf that is disposed intermediate between the sensor body and the distal end of the arm, the shelf being configured to partially restrict a field of intake of light of-at the inlet, (the following figures 1, 2, wall A of shaft 102 is not different from a shelf partially restricts a field of intake of light of-at the inlet.  Further, Figure 8, 1st chamber 68, or 2nd chamber 65 are not different from a shelf, housing 11 is not different from the sensor body, area portion near 1st window 12, and 2nd window 13 is not different from the distal end, and probe head 90 is not different from the arm.  Please see the explanation in paragraph 5 above).
          Although Rosenberg does not clearly teach the arm is insertable into the fluid stream, figure 4 show shalf 102 is insertable into measured material 410, which is not different from a fluid.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Rosenberg by having the arm is insertable into the fluid stream in order to implement inspection system to inspect the fluid stream.


[AltContent: arrow][AltContent: textbox (B)][AltContent: arrow][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    2760
    2320
    media_image1.png
    Greyscale




st chamber 68, or 2nd chamber 65 are not different from a shelf.  Please see explanation in paragraph 4 above).

               Regarding Claim 16, Rosenberg teaches the shelf is positioned to block at least a portion of light scattered and not absorbed by the beam dump from being received at the inlet, (the following figures 1, 2, wall A of shaft 102 is not different from a shelf to block at least a portion of light scattered and not absorbed by the beam dump, optical blocking 170. Figure 8, blocking element 70 is not different from a beam dump, 1st chamber 68, or 2nd chamber 65 are not different from a shelf.  Please see explanation in paragraph 4 above).

   Regarding Claim 17, Rosenberg teaches the arm includes a passage through the arm for allowing flow of the fluid stream therethrough to minimize effect of the arm on fluid stream, (figure 8, fluid sample 14, probe 90).
              Regarding Claims 23-26, Rosenberg teaches a light guide disposed in the sensor body and extending from the light sensor to a distal end of the light guide opposite the light sensor at the inlet of the sensor body, wherein the light guide is aligned for directing light through the sensor body to the light sensor to enable receipt of the light by the light sensor, (figures 1, 2, element 190, figure 8, element 59, are not different from a light guide).

st window 12 and 2nd window 13 are not different from the inlet of the sensor body and the outlet of the sensor body).

Claim Rejections - 35 USC § 103
9.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

11.          Claims 18, 19, 28, 29, are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (Pub. No. 2002/0039186) in view of White et al. (U.S. Pat. No. 2015/0020909). Hereafter “Rosenberg” and “White”.
             Regarding to claims 18, 19, Rosenberg teaches all the limitations of claim 1 as stated above except for the external threads is sized to be received into a quarter-inch NPT fitting, and a fluid system having a quarter-inch NPT fitting defining a port for securely receiving the sensor system therein, the sensor body having external threads sized to be received into the quarter-inch 

   Regarding Claim 28, Rosenberg teaches a processor configured to convert electrical signals from the light sensor into digital data pertaining to one or both of intensity or consistency of the light received by the light sensor, (figure 8, controller 35, digital converter 33).  Although Rosenberg does not teach a processor disposed in the sensor body, it would have been obvious to arrange the element of Rosenberg to different location for using the system flexibility.  The modification involves only routine skill in the art.

   Regarding Claim 29, Rosenberg teaches a processor operatively connected to the light source and to the light sensor, (figure 8, controller 35).  Although Rosenberg does not teach processor for powering the light source and the light sensor, and for calculating contaminant levels in the fluid stream corresponding to properties of the light received by the light sensor, it would have been obvious to modify the sensor system of Rosenberg to have any desired using purpose, manner of use, for different intended uses.  In the other words, Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or .
 
Conclusion 
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.   

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
March 30, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877